 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10
      DERRICK WHEATEN,                           Case No. 1:18-cv-00885-JLT (PC)
11
                         Plaintiff,              ORDER FOR PLAINTIFF TO SUBMIT
12                                               ADDITONAL INFORMATION TO
             v.                                  EFFECTUATE SERVICE OF PROCESS ON M.
13                                               CAPOCCIAMA
      KNOLL, et al.,
14                                               (Doc. 21)
                         Defendants.
15                                               21-DAY DEADLINE
16

17          On April 24, 2019, the U.S. Marshal returned the unexecuted summons for defendant M.

18   Capocciama. (Docs. 21.) The Marshal reportedly received information that this defendant no

19   longer works for the Federal Board of Prisons, that there was no forwarding information, that it

20   was provided neither a full name nor identifiers, and it was unable to locate this defendant. (Id.)

21   Thus, the Court gives Plaintiff opportunity to provide all additional information to assist in

22   identifying and locating this Defendant.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
 1          Accordingly, within 21 days from the date of this order, Plaintiff SHALL provide
 2   additional information as to where M. Capocciama may be located and/or to assist in the
 3   identification of this defendant. Plaintiff’s failure to comply with this order will result in
 4   recommendation that M. Capocciama be dismissed from this action pursuant to Rule 4(m).
 5

 6   IT IS SO ORDERED.
 7
        Dated:     June 26, 2019                                 /s/ Jennifer L. Thurston
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                        2
